An unpub|is|‘ued order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

    

PERCY LAVAE BACON, No. 59731
Petitioner,
vs. §
sTE\/EN GRIERS@N, § gm  
Respondent.
SEP 2 5 2014
`.».".xV:-‘_Ergzlz:%_:_sla;§~§:r\g\g T
BY E.

ORDER DISMISSING PETITION

On NoVeniber 23, 2011, this- petition was docketed in this
court without payment of the requisite filing fee. On August 27, 2014, this
court entered an order requesting further documents and petitioner was
cautioned that failure to respond within 10 days would result in the
dismissal of this appea1. To date, petitioner has not paid the filing fee or

otherwise communicated with this court. Accordingly, cause appearing,

l

this petition is dismissed
lt is so ORDERED.

cc: Percy Lavae Bacon
Attorney General/Carson City
Eighth District Court Clerk

Sm>nsme Counr
OF
NEvAoA

  s 14 ~%la¢lo